Citation Nr: 0105245	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-15 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 0 percent for 
hidradenitis suppurativa.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to May 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, effecting the Board's grant 
of entitlement to service connection for hidradenitis 
suppurativa by its decision of October 1998.  Also at that 
time, the RO assigned a temporary total rating under 
38 C.F.R. § 4.29 for the period from November 8, 1993, to 
November 30, 1993, and an initial rating of 0 percent under 
38 C.F.R. § 4.118, Diagnostic Code 7819, effective from 
December 1, 1993.  Following the completion of a VA medical 
examination in December 1998, the RO by rating action in 
February 1999 continued and confirmed the prior assignment of 
a 0 percent rating for hidradenitis suppurativa.  An appeal 
was initiated in March 1999 and later perfected.


REMAND

In support of his appeal, the veteran on August 12, 1999, 
submitted a VA Form 21-4138, Statement in Support of Claim, 
to which there was attached a two-page handwritten regarding 
the effects of his hidradenitis suppurativa on his everyday 
life.  The foregoing was submitted within the 90-day period, 
beginning August 10, 1999, but without a waiver of initial 
consideration by the RO.  See 38 C.F.R. § 20.1304(c) (2000).  
As the Board has appellate jurisdiction only, this statement 
must be considered by the RO before the Board may address the 
merits of the veteran's claim.

It is also noted that the veteran by means of a notice of 
disagreement filed in March 1999 challenged the 0 percent 
disability rating initially assigned by the RO for 
hidradenitis suppurativa, effective from December 1993.  As 
such, there is presented an "original claim" as 
contemplated by Fenderson v. West, 12 Vet. App. 119 (1999) 
(at the time of an initial rating, separate or "staged" 
ratings may be assigned for separate periods of time based on 
the facts found), as opposed to a claim for an "increased 
rating."  The RO has not developed this matter in light of 
Fenderson, focusing rather on the severity of the disability 
in question as shown on a VA examination in December 1998.  
The undersigned is thus presented the question of whether 
consideration of the merits of the claim presented pursuant 
to Fenderson would result in any prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Under the 
circumstances of this case, a return of the case to the RO to 
consider the merits of the case under Fenderson is deemed 
advisable so as to avoid the potential for prejudice.  

As well, it is noteworthy that, during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required to ensure compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Here, the RO has not yet considered whether any 
additional notification or development actions are required 
under the VCAA.

Review of the record reveals that further evidentiary 
development, including the retrieval of medical records and 
affording the veteran further medical examination by VA, is 
needed to complete development undertaken by the RO to date.  
In this regard, the RO should obtain an updated set of VA 
treatment records and records pertaining to a period of 
hospitalization of the veteran at the VA Medical Center in 
Syracuse, New York, in September 1998.  As well, on a VA 
examination in December 1998, the examiner noted that the 
entities, residuals of a pilonidal cyst and hidradenitis 
suppurativa, were "the same interchangeably."  The record 
as developed to date shows otherwise, based on input from 
various medical sources, and separate grants of service 
connection have been established for each.  The examiner's 
comment thus calls into question the adequacy of the 
evaluation and its findings.  Lastly, the examiner was not 
provided the veteran's claims folder for review at the time 
of the December 1998 evaluation.  On the basis of the 
foregoing, further development as outlined below is judged to 
be needed.

As further medical examination of the veteran is deemed to be 
in order, he is hereby advised of the importance of appearing 
for such evaluation.  In that vein, the veteran's attention 
is directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should comply with the duty to 
assist provisions as set forth in the 
VCAA.  In connection therewith, the RO 
should contact the veteran in writing for 
the purpose of advising him of his right 
to submit any additional argument and/or 
evidence in support of his claim for an 
initial rating in excess of 0 percent for 
hidradenitis suppurativa.  Such evidence 
may be of a lay or medical variety.  

2.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
facilities evaluating and/or treating him 
for hidradenitis suppurativa since 
November 1993.  The approximate dates of 
any such evaluation or treatment should 
also be provided, to the extent possible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
all records not already on file which are 
referenced in connection with the 
aforementioned request, including those 
compiled during the course of a 
hospitalization in or about September 
1998 at the VA Medical Center in 
Syracuse, New York, as well as updated 
records of recent hospital and outpatient 
care received for his hidradenitis 
suppurativa.  All VA treatment records, 
not already on file must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

3.  Thereafter, the veteran is to be 
afforded a VA medical examination by a 
physician in the specialty of dermatology 
for the purpose of determining the nature 
and severity of the veteran's service-
connected hidradenitis suppurativa.  The 
veteran's claims folder in its entirety 
is to be furnished to the examiner prior 
to any evaluation of the veteran for use 
in the study of this case.  Such 
examination is to include a review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation.  Any indicated diagnostic 
studies must also be accomplished if 
deemed warranted by the examiner.  All 
diagnoses are then to be fully set forth, 
and those manifestations specifically 
attributable to the veteran's 
hidradenitis suppurativa must be fully 
detailed.

(a)  The examining dermatologist is 
asked to note the existence and 
location of any exfoliation, 
exudation or itching due to his 
hidradenitis suppurativa, to include 
whether it on an exposed or non-
exposed surface, and whether it 
covers a small or extensive area; 
whether there is constant exudation 
or itching, extensive lesions or 
marked disfigurement; and whether 
there is ulceration or extensive 
exfoliation or crusting, and 
systemic or nervous manifestations 
or exceptional repugnance.  

(b)  The examiner should also 
describe the size and location of 
all scarring or lesions about the 
head, face, and neck that are part 
and parcel of, or caused by, the 
service-connected hidradenitis 
suppurativa.  Information should be 
provided as to whether such scarring 
or lesions are slightly, moderately 
or severely disfiguring or whether 
there is a complete or exceptionally 
repugnant deformity of one side of 
the face or a marked or repugnant 
bilateral deformity attributable to 
the service-connected disability.

(c)  The examiner should also note 
whether in connection with the 
veteran's hidradenitis suppurativa 
there is:  (i) Superficial scarring 
that is poorly nourished and with 
repeated ulceration; (ii) 
Superficial scars which are tender 
or painful on objective 
demonstration; and (iii) whether any 
such scarring limits function of the 
part affected, and, if so, in what 
way.

(d)  If the examiner is unable to 
render any opinion requested, it 
should be so indicated on the record 
and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based should be 
set forth for the record.

4.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

5.  The RO must also review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§ § 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to the Veterans Benefits 
Administration Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  Upon the completion of the requested 
development, the RO should then initially 
adjudicate the claim for an initial 
rating in excess of 0 percent for 
hidradenitis suppurativa, on the basis of 
all the evidence on file and all 
governing legal authority, including the 
VCAA, Fenderson, supra, and, as 
applicable, 38 C.F.R. § 3.655.  If the 
veteran fails to appear for the 
examination, the letter notifying him of 
the date and place of the examination and 
the address to which the notification was 
sent should be included in the claims 
folder.  If the benefit sought on appeal 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded a reasonable period for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


